      Case 1:18-cv-00868-KWR-JFR Document 266 Filed 08/19/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________


ADAM LOWTHER and JESSICA LOWTHER
on behalf of themselves and as next friends
to their minor children, W.L and A.L.,

              Plaintiffs,

vs.                                                          Case No. 1:18-cv-00868-KWR-JFR

CHILDREN YOUTH AND FAMILIES DEPARTMENT,
BERNALILLO COUNTY SHERIFF’S DEPARTMENT,
MARIA MORALES, in her personal capacity acting under
color of state law, JACOB WOOTTON, in his personal
capacity acting under color of state law, CATHERINE SMALLS,
in her personal capacity acting under color of state law,
BRIAN THORNTON, in his personal capacity acting under color
of state law, and MARTIN LOZANO, in his personal capacity
acting under color of state law,

              Defendants.

                   MEMORANDUM OPINION AND ORDER
         GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       THIS MATTER comes before the Court upon Defendants CYFD, Maria Morales and

Andrea Miles’ Motion for Partial Summary Judgment based on grounds of Eleventh Amendment

Immunity and qualified immunity, filed on May 13, 2021 (Doc. 241). Having reviewed the parties’

pleadings and the applicable law, the Court finds that Defendants’ motion is well-taken and,

therefore, is GRANTED in part and DENIED as moot in part.

                                        BACKGROUND

       This case arises from an investigation of alleged child abuse at Plaintiffs’ home. Plaintiffs

allege that Defendants violated their First, Fourth, and Fourteenth Amendment rights, and the New

Mexico Tort Claims Act, by inter alia, unlawfully arresting or detaining Dr. Adam Lowther (Dr.
     Case 1:18-cv-00868-KWR-JFR Document 266 Filed 08/19/21 Page 2 of 4




Lowther); entering the Lowther residence without a warrant; detaining Jessica Lowther (Mrs.

Lowther); and removing the Lowther children (A.L. and W.L.).

       Plaintiffs filed this case under 42 U.S.C. § 1983 and the New Mexico Tort Claims Act,

alleging the following claims against the Defendants:

       Count I: Fourth Amendment (Unlawful Searches and Seizures: Arrest of Dr. Lowther);

       Count II: Fourth Amendment (in the alternative to Count I) (Unlawful Detention of Dr.
       Lowther);

       Count III: Fourth Amendment (Unlawful Searches and Seizures: Detention of Mrs.
       Lowther);

       Count IV: Fourth Amendment (Unlawful Searches and Seizures: Entry into the Lowther
       Home);

       Count V: Fourth and Fourteenth Amendment (Seizure of the Lowther Children)
       (Defendants Morales and Wootton);

       Count VI: Fourth and Fourteenth Amendment (Seizure of the Lowther Children)
       (Defendant Morales);

       Count VII: Fourth and Fourteenth Amendment (Arrest, Entry, and Seizure) (Defendant
       BSCO);

       Count VIII: Fourth and Fourteenth Amendment (Seizure of the Lowther Children)
       (Defendant CYFD);

       Count IX: First Amendment (Retaliation against Mrs. Lowther) (Defendant Wootton);

       Count X: NMTCA (Arrest and Imprisonment of Dr. Lowther) (Defendant BSCO);

       Count XI: NMTCA (Arrest and Imprisonment of Mrs. Lowther) (Defendant BSCO);

       Count XII: NMTCA (Arrest and Imprisonment of the Lowther children) (Defendants
       CYFD and BSCO);

       Count XIII: NMTCA (Defamation against Dr. Lowther) (Defendant BSCO).




                                               2
      Case 1:18-cv-00868-KWR-JFR Document 266 Filed 08/19/21 Page 3 of 4




        This Memorandum addresses Defendants’ motion for summary judgment on Plaintiffs’

claims under Counts IV, VI and VIII (CYFD) and Count IV (CYFD and Morales).

        Plaintiffs previously submitted an unopposed motion to dismiss with prejudice Counts IV,

VI and VIII as to CYFD. Doc. 225 The Court granted Plaintiffs’ unopposed motion on July 16,

2021. Doc. 257. Accordingly, with respect to the instant motion for summary judgment as to

Counts IV, VI and VIII regarding CYFD, the motion is denied as moot.

        With respect to Defendants’ motion for summary judgment on the basis of qualified

immunity as to Morales on Count IV, Plaintiffs “adopt the arguments concerning the unlawful

warrantless entry made in their prior pleadings.” Doc. 256 at 3 fn 1. In their response brief,

Plaintiffs note that the issues surrounding the warrantless entry “have been exhaustively addressed

and litigated,” and therefore they do not set forth any new substantive argument. Plaintiffs instead

just state that “Plaintiffs recognize, however, that this Court is likely to grant the relief requested

and therefore Plaintiffs are opposing this Motion to preserve their right to appeal because of the

likelihood that the relief will be granted.” Id. at 3. Plaintiffs have not shown why the motion should

not be granted with respect to Morales. Accordingly, for the reasons set forth in the Court’s prior

Memorandum Opinion and Order (Doc. 206), the Court grants Defendants’ motion for summary

judgment on Count IV as to Morales.1

                                              CONCLUSION

        For the reasons stated above, Defendants’ motion for summary judgment on Counts IV, VI

and VIII as to CYFD are denied as moot. The motion for summary judgment on Count IV as to

Morales is granted.




1
 Plaintiffs’ Amended Complaint does not include Miles in Count IV. Accordingly, the Court has granted the motion
with respect to Morales only. See Doc. 166 at 41 (Count IV).

                                                       3
     Case 1:18-cv-00868-KWR-JFR Document 266 Filed 08/19/21 Page 4 of 4




      IT IS THEREFORE ORDERED that Defendants’ Motion for Summary Judgment (Doc.

241), is DENIED IN PART AS MOOT as to Counts IV VI and VIII with respect to CYFD and

GRANTED IN PART as to Count IV regarding Morales.

      IT IS SO ORDERED.



                                             __________________________________
                                             KEA W. RIGGS
                                             UNITED STATES DISTRICT JUDGE




                                         4
